         Case 1:20-cv-01432-MKV Document 30 Filed 04/07/21 Page 1 of 1


                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #:
                                                                             DATE FILED: 4/7/2021
 G&G CLOSED CIRCUIT EVENTS, INC.,

                            Plaintiff,
                                                               1:20-cv-01432 (MKV)
                    -against-
                                                                    ORDER OF
 LA CANTINA MEX BAR & LOUNGE                                        DISMISSAL
 CORP., et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Complaint in this action was filed on February 19, 2020 [ECF No. 1]. Defendants

were served, but never responded to Plaintiff’s complaint. See ECF Nos. 11-12. Plaintiff sought

a default judgment [ECF No. 21], but the Court denied the motion without prejudice to refiling

on December 16, 2020. See Order, ECF No. 29. Since then, Plaintiff has taken no action to

prosecute this case. Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued for failure to prosecute

without costs to any party and without prejudice to restoring the action to this Court’s calendar if

the application to restore the action is made by May 7, 2021. Any application to reopen this case

must also explain why Plaintiff delayed in refiling a motion for default judgment, and must

include a proposed schedule on which Plaintiff will file any such motion. If no such application

is made by that date, today’s dismissal of the action is with prejudice. See LeSane v. Hall’s Sec.

Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626,

630 (1962)).

SO ORDERED.
                                                      _________________________________
                                                      ________
                                                            ___
                                                            __________ _________
                                                                               _______________
Date: April 6, 2021                                   MARY YKKAYAY VYSKOCIL
                                                                    VYS
                                                                     YSKOCI
                                                                     YS       CIIL
      New York, NY                                    United States District
                                                             States Di strict Judge
                                                                     ist
